Opinion by
Ekwall, J.
At the hearing the attorney who signed the original protest testified that he was retained under a contract by the importer of record. *274It has been held that the regulations instructing collectors of customs to reject protests filed by an agent unless powers of attorney, authorizing such agent or attorney to act, have been filed with such collectors, are contrary to the right granted by Congress for a review of official action in sections 514 and 515, Tariff Act of 1930. It has been further held that it is the duty of the collector to forward the protest to the Customs Court in order that the person signing such protest may have an opportunity to prove his authority to so act. (United Bulb Co. v. United States, 6 Cust. Ct. 78, C. D. 431; C. D. Lloyd v. United States, id. 421, C. D. 507; and Rhodes Bros. v. United States, 7 Cust. Ct. 33, C. D. 528, cited.) Inasmuch as the evidence showed that an attorney in good standing in the Customs Court signed the original protest under authority to act for his client, it was held that the protest was properly filed and that the collector should accept same and take further action under the mandatory provisions of section 515. Judgment was rendered for the plaintiff to that effect.